UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    MICHAEL WOODBERRY,

                  Plaintiff,

           v.
                                                           No. 18-cv-3081 (DLF)
    RICHARD S. TISCHNER, in his official
    capacity as Director, Court Services and
    Offender Supervision Agency, 1

                  Defendant.


                                   MEMORANDUM OPINION

          Michael Woodberry brings this Title VII action against Richard Tischner, the Director of

the Court Services and Offender Supervision Agency. Woodberry alleges that his supervisors at

the Agency both created a hostile work environment and retaliated against him for engaging in

protected activity. Before the Court is the government’s Motion for Summary Judgment, Dkt.

22. For the following reasons, this Court will grant that motion.

I.        BACKGROUND

          A.     Factual Background

          Woodberry, an African American male, worked as a treatment specialist in the Agency’s

Taylor Street location. See Def.’s Statement of Undisputed Material Facts (Def.’s Statement of

Facts) ¶¶ 1–2, Dkt. 22-4. 2 The events relevant to this litigation began in June 2013, when Sheri



1
 When this complaint was filed, James Berry, Jr. was the Director of the Court Services and
Offender Supervision Agency. When Richard Tischner became Director, he was substituted
pursuant to Fed. R. Civ. P. 25(d).
2
 The Court cites to the defendant’s Statement of Facts if a fact is undisputed. If a fact is
disputed, the Court will indicate as such.
Lewis, an African American female, became his first-line supervisor. Id. ¶ 3. Shortly thereafter,

Woodberry testified, Lewis began to summon him to her office to “discuss her prior relationships

or current relationships.” Def.’s Mot. for Summ. J. Ex. A (Pl.’s Answers to Interrogatories), at 7,

Dkt. 22-3. Woodberry testified that these meetings occurred “two or three times a week,” and

that their average length was “forty minutes.” Def.’s Mot. for Summ. J. Ex. B (Pl.’s Dep), at 64–

65, Dkt. 22-3. He also testified that he viewed these meetings as mandatory. See id. at 69.

       Over the following year, Woodberry and Lewis became increasingly at odds. On

September 4, 2013, Lewis told Woodberry, “I’m your f***ing supervisor, and if I tell you to do

it, then you do it, okay.” See Def.’s Statement of Facts ¶ 25. Woodberry testified that Lewis

“proceeded with some of the same behaviors” in October 2013, but “not exactly the same

language.” Pl.’s Dep. at 37. Woodberry then requested a meeting to discuss these incidents with

Rufus Felder, an African American male who was his immediate supervisor. See id.; Def.’s

Statement of Facts ¶ 4. In that meeting, Lewis stated that she “told [Felder] immediately” about

her use of profanity. Pl.’s Dep. at 37. When Woodberry responded that Felder had previously

told Woodberry that he had no knowledge of that use, Felder responded, “Mr. Woodberry, this is

not a joke. This is serious, and, and we expect you to be respectful.” Id. at 37–38.

       On March 10, 2014, Woodberry attended a meeting with Lewis, other Agency officials,

and outside contractors. See Def.’s Statement of Facts ¶ 7; see also Def.’s Mot. for Summ. J.,

Decl. of Denisha Minor-Armstead Ex. 1 (Report of Investigation), at 157–58, Dkt. 22-2. During

the meeting, Woodberry aggressively addressed one of his Agency colleagues, Def.’s Statement

of Facts ¶ 8; became frustrated with the contractors, who he believed were “wasting everyone’s

time,” id. ¶ 9; and “announced that [he] was leaving,” id. Melissa Blackwell, an African

American woman whom Woodberry described as “[his] intern,” left as well. Id. ¶ 10.



                                                 2
       On March 12, 2014, Woodberry met to discuss his above conduct with both Lewis and

Felder. See id. ¶ 11. At the outset of the meeting, Woodberry noted that he felt sick and had a

doctor’s appointment later that day. See id. ¶ 12. During the meeting, Woodberry “became

upset” and asked to leave for his appointment. Report of Investigation at 120. 3 Lewis and

Felder required him to stay, which caused him to miss his appointment. See id. at 120, 158. The

next day, Woodberry was rushed to the hospital to treat high blood pressure and low blood sugar.

See Def.’s Statement of Facts ¶ 14.

       On July 10, 2014, Woodberry received a Letter of Caution from Lewis and Felder, which

was backdated to April 11, 2014. See Def.’s Statement of Facts ¶ 15. The Letter stated that

“abruptly leaving a meeting in anger without the approval of your supervisor is unacceptable.”

Report of Investigation at 7. It also faulted Woodberry for “fail[ing] to take responsibility for

[his] behavior” in the March 10 meeting and “blam[ing] the situation on [his] frustration.” Id.

Finally, it advised Woodberry that “similar future incidents will not be tolerated and may result

in disciplinary action being taken against you, up to and including removal.” Id. Lewis

eventually rescinded the Letter of Caution, after Woodberry reported the matter to the Agency’s

human resources department. See Def.’s Statement of Facts ¶¶ 16–17. One human resources

employee explained that the recission was “based on internal procedural errors without

consideration regarding the merits of the Letter of Caution.” Report of Investigation at 56. 4 In

contrast to Woodberry, Blackwell never received a Letter of Caution. See id. at 67.



3
 Although Woodberry disputes whether he “became upset” during that meeting, see Pl’s
Statement of Disputed Material Facts (Pl.’s Statement of Facts), ¶ 13, he previously used that
exact phrase to describe his reaction, see Report of Investigation at 120.
4
 Although Woodberry argues that there were other reasons for the recission, see Pl.’s Statement
of Facts ¶ 18, he identifies no record evidence for his position, and there is thus no genuine
dispute of material fact on the issue. See Fed. R. Civ. P. 56(e) (“If a party fails to properly
                                                 3
        Around the same time, Felder told Woodberry that he was being transferred to the

Agency’s location on South Capitol Street. See Report of Investigation at 79, 124–25. When

Woodberry objected to the transfer, Felder told him that the South Capitol office needed “a

strong African American male presence.” Def.’s Statement of Facts ¶ 19 (quoting Report of

Investigation at 141). Woodberry responded that “race and gender [have] nothing to do with

[his] employment” and that any Agency treatment specialist could do the job. Report of

Investigation at 124–25. He also asked why he was being transferred instead of Chris Barno, a

Caucasian treatment specialist. Id. at 79. In a subsequent email, Woodberry told Felder that he

believed there was “more to the move and more to selecting me as the person to be moved” than

Felder had let on. Id. at 22. He added, however, that, “[i]f there is a need for a strong black male

at South Capitol for [its young adult program], I am more than willing to fulfil that need.” Id.

        On August 4, 2014, Lewis sent Woodberry his annual performance review, which

assigned him 300 out of a possible 500 points. See Def.’s Statement of Facts ¶¶ 31–32. The

performance review reached this score after describing Woodberry’s strengths and weaknesses in

qualitative terms, see Report of Investigation at 59–63, as well as incorporating a prior audit of

his assessments, id. at 60; see also Woodberry’s Mem. Ex. G (Additional Report Documents), at

66–82, Dkt. 23-3. Under the Agency’s scale, a score of 300 translates to the descriptor, “Fully

Meets Expectations.” See Def.’s Statement of Facts ¶ 32. Woodberry had received stronger

reviews in past years, including the descriptor, “Exceeded Expectations.” See Report of

Investigation at 142.




support an assertion of fact or fails to properly address another party’s assertion of fact . . . , the
court may . . . consider the fact undisputed for purposes of the motion.”).

                                                   4
       On that same day, Woodberry submitted a formal grievance regarding his performance

review to John Miliam, a Deputy Associate Director at the Agency. See id. at 99. Following a

review of Woodberry’s situation, Miliam raised his total rating to 320 out of 500. See id. From

there, Woodberry raised the issue with James Barry, the Agency’s Deputy Director. See id.

Barry concluded in a twenty-page decision that “the documentary evidence in this matter fully

supports that the rating issued to [Woodberry] was fair and reasonable, and that the

determination was based on supportable facts.” Id. at 118.

       In September 2014, Woodberry requested leave under the Family and Medical Leave

Act, 29 U.S.C. § 2601, to attend a retreat in the Dominican Republic between September 15 and

19. See Def.’s Statement of Facts ¶ 22. He asserts that he sought leave because he “had become

very depressed again and [because his] therapist suggested that [he] return to [an] Intensive

Outpatient Program for mental support.” Id. at 23 (citation omitted). His leave was granted by

Kevin Moore, an African American male who supervised Woodberry at the Agency’s South

Capitol Street location. See id. ¶¶ 5, 24; Report of Investigation at 132. Woodberry testified that

both Moore and Felder questioned Sam Castle, who worked with Woodberry at the Agency,

about his reasons for taking leave. See Report of Investigation at 126–27. According to

Woodberry, Felder said something to the effect of “I know that your boy Woodberry went on

that trip with you . . . [T]ell your boy Woodberry to get his head out of his ass.” Id. at 121.

Woodberry’s hearsay statement is disputed, however, as Castle testified that he does not

remember discussing this matter with Felder. See id. at 137. Before the EEOC, Woodberry

stated that he did “not believe that [] Moore’s questioning was discriminatory” but that he

believed Felder’s questioning to be retaliatory. Id. at 128.




                                                  5
       B.      Procedural History

       On August 5, 2014, Woodberry completed an intake form with the Agency’s Office of

Equal Employment Opportunity, Diversity and Special Programs (the “EEO Office”) that raised

several claims of discrimination and retaliation. See Report of Investigation at 65–68. These

claims related to three events: first, his receiving a Letter of Caution; second, his transfer to

South Capitol Street; and third, his receiving a merely adequate performance review. See id. at

67. The form also alleges that “the above harassment started because Mr. Felder and Ms. Lewis

are trying to retaliate[] against him for reporting a prior harassment event:” specifically, Lewis’

“bullying and harass[ment of] him” “on September 10, 2013.” Id. It further provides that

Woodberry “reported th[at] incident to [] Felder on or around November 10, 2013,” but that

Felder “did nothing.” Id. at 67–68.

       On November 3, 2014, Woodberry submitted a formal complaint with the EEO Office.

See Def.’s Statement of Facts ¶ 37. The EEO Office acknowledged receiving that complaint on

December 2 and interpreted it as stating two allegations: first, that Woodberry’s transfer to the

South Capitol Street location reflected “discrimination on the bases of race (black) and color

(black) by [] Felder;” and, second, that his Letter of Caution reflected “discrimination on the

basis of sex (male)” by Lewis. Report of Investigation at 83–84.

       On November 15, Woodberry objected to the EEO Office’s acknowledgement and sought

to broaden the scope of his complaint. See id. at 87–89. In particular, he alleged that

       he was discriminated against and subjected to a hostile work environment on the
       basis of his race, sex and color and in reprisal for complaining of illegal
       discrimination when he was issued a Letter of Caution and an inaccurate and
       lowered final performance review, harassed about his leave requests, cursed at,
       and transferred to the South Capitol Street [] location.




                                                   6
Id. at 88. Upon receipt of Woodberry’s objection, the EEO Office accepted the following

allegations for investigation: first, that Woodberry’s transfer to the South Capitol location

reflected both race-based and sex-based discrimination; second, that Woodberry’s 2014

performance review reflected the same; and, third, that questioning Castle regarding

Woodberry’s leave was retaliation for prior EEO activity. See id. at 90–91. The EEO Office

declined to investigate Lewis’s prior use of profanity on the ground that the allegation was

untimely. See id. at 91. It also declined to investigate the Letter of Caution on the ground that

the Agency had rescinded it. See id.

       On May 23, 2018, the U.S. Equal Employment Opportunity Commission granted

summary judgment to the Agency. See Def.’s Mot. Ex. C (EEOC Opinion), Dkt. 22-3. The

EEOC found that Woodberry “failed to proffer any evidence that would show that the Agency’s

actions were motivated by his race, color, sex, or protected EEO activity.” Id. at 7. It also

found, with respect to the performance review, that Woodberry had “fail[ed] to rebut the

Agency’s legitimate, non-discriminatory reasons for assessing his performance and conduct in

the manner it did.” Id.

       Woodberry brought this action on December 26, 2018, Dkt. 1, then amended his

complaint on August 8, 2019, Dkt. 9. His amended complaint alleged that both his transfer to

the South Capitol location and his weakened performance review constituted discrimination

based on his race, color, or sex. See Am. Compl. ¶¶ 26–31, Dkt. 9. The complaint also raised a

hostile work environment claim, with reference to the above actions, the Letter of Caution, and

the March 12 meeting—that is, the meeting with Lewis and Felder that caused Woodberry to

miss his doctor’s appointment. See id. ¶¶ 32–37. Finally, the complaint alleged two counts of

retaliation: first, that Felder lowered Woodberry’s performance review in retaliation for his



                                                 7
objecting to the South Capitol transfer and, second, that Felder accused Woodberry of lying

about his use of leave for the same reason. See id. ¶¶ 38–44.

       The Agency moved to dismiss Woodberry’s complaint on September 24, 2019. Dkt. 10.

This Court granted that motion in part and denied it in part. See Mem. Op. of June 5, 2020.

Specifically, it held that Woodberry failed to state a discrimination claim, successfully stated a

hostile work environment claim, and stated only one retaliation claim. See id. at 7. The

surviving retaliation claim concerned Woodberry’s performance review, as opposed to his use of

leave. See id. at 13–17.

       Following discovery, the Agency moved for summary judgment on the remaining claims

in this case. Dkt. 22. That motion is now ripe for review. This Court has subject-matter

jurisdiction under 28 U.S.C. § 1331.

II.    LEGAL STANDARD

       Under Rule 56, summary judgment is appropriate if the moving party “shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). A “material” fact is one that could affect the outcome of the lawsuit. See Liberty Lobby,

477 U.S. at 248; Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A dispute is “genuine”

if a reasonable jury could determine that the evidence warrants a verdict for the nonmoving

party. See Liberty Lobby, 477 U.S. at 248; Holcomb, 433 F.3d at 895. In reviewing the record,

the court “must draw all reasonable inferences in favor of the nonmoving party, and it may not

make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing Prods.,

530 U.S. 133, 150 (2000).




                                                 8
       A party “opposing summary judgment” must “substantiate [its allegations] with

evidence” that “a reasonable jury could credit in support of each essential element of [its]

claims.” Grimes v. District of Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015). The moving party is

entitled to summary judgment if the opposing party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

III.   ANALYSIS

       The Court will grant summary judgment on Woodberry’s retaliation claim because no

reasonable jury could find a causal link between his protected activity and an adverse

employment action. It will also grant summary judgment on his hostile work environment claim

as no reasonable jury could tie his work environment experience to his membership in a

protected class.

       A.      The Retaliation Claim

       Title VII’s antiretaliation provision prohibits an “employer” from discriminating against

an employee because the employee “has opposed any practice made an unlawful employment

practice by [Title VII]” or because the employee “has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under [Title VII].” 42

U.S.C. § 2000e-3(a). The D.C. Circuit applies the antiretaliation provision against the federal

government. See, e.g., Walker v. Johnson, 798 F.3d 1085, 1091 (D.C. Cir. 2015).

       “Claims of retaliation under Title VII are governed by the same McDonnell-Douglas

burden-shifting analysis applicable to discrimination claims.” Iyoha v. Architect of the Capitol,

927 F.3d 561, 574 (D.C. Cir. 2019). Under that analysis, Woodberry bears “the initial burden of

establishing a prima facie case for retaliation,” which requires showing “(1) that he engaged in



                                                 9
statutorily protected activity; (2) that he suffered a materially adverse action by his employer;

and (3) that a causal link connects the two.” Id. (citation omitted). From there, “the burden of

production shifts to the defendant, who must articulate some legitimate, non-retaliatory reason

for the adverse action.” Woodruff v. Peters, 482 F.3d 521, 529 (D.C. Cir. 2007). Finally, if the

defendant makes that showing, “the plaintiff must prove by a preponderance of the evidence that

the legitimate reasons offered by the defendant were not its true reasons, but were a pretext for

[retaliation].” Id. (internal quotation marks omitted). Id.; see also McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 805 (1973) (describing the defendant’s proffer as “presumptively valid” at

this stage).

        Summary judgment is appropriate here because no reasonable jury could find a causal

connection between Woodberry’s protected conduct and the contents of his performance review.

See Liberty Lobby, 477 U.S. at 248. On that issue, Woodberry emphasizes he received his

unfavorable performance review approximately one month after he objected to his transfer. See

Pl.’s Mem. at 28. The government appears to stipulate that this “tight temporal proximity” is

enough to meet Woodberry’s burden under the first step of McDonnell Douglas, Iyoha, 927 F.3d

at 574. See Def.’s Reply at 15. But “temporal proximity is not sufficient” when an “employer

[has] proffer[ed] a non-retaliatory explanation for the adverse employment action,” Iyoha, 927

F.3d at 574, as the Agency has done here. In brief, the Agency explained that Woodberry’s

performance review incorporates formal audits of his work, see Report of Investigation at 60, 62,

and faults him for occasionally “abandon[ing] professional decorum,” as he did in the March

2014 meeting, id. at 61. Lewis also testified that her review considered several instances of poor

performance, including one case in which Woodberry falsely stated that a suicidal client had

agreed to a “safety contract.” See id. at 148. Finally, although the Agency does not mention this



                                                 10
point in its briefing, the EEOC Opinion notes that two other agency officials, John Miliam and

James Barry, independently verified the reasoning of the performance review. See id. at 99–118;

EEOC Opinion at 8. The above evidence clearly meets the Agency’s burden at the second step

of McDonnell Douglas. Woodberry thus bears the burden of providing “positive evidence” of

retaliation beyond “mere temporal proximity.” Iyoha, 927 F.3d at 574.

       Woodberry has not presented any evidence of that kind. To begin, Woodberry accepts

the facts underlying the Agency’s submission. He does not challenge the accuracy of the

Agency’s audits. See Def.’s Statement of Facts ¶ 30; Pl.’s Statement of Facts ¶ 30. 5 He agrees

that he became angry and frustrated in the March 2014 meeting. See Def.’s Statement of Facts

¶¶ 8–9; Pl.’s Statement of Facts ¶¶ 8–9. He agrees that he made a false representation regarding

a suicidal client. See Def.’s Statement of Facts ¶ 34; Pl.’s Statement of Facts ¶ 34. And he does

not provide any reason to think that Miliam or Barry had a retaliatory motive.

       Woodberry also lacks any direct evidence that Lewis had a retaliatory motive. He does

not identify any statement from Lewis that reflects retaliatory animus in any context, let alone in

the context of his performance review. See Iyoha, 927 F.3d at 574. More importantly, he does

not establish that Lewis even knew about the protected conduct in this case—i.e., the fact that he

objected to his transfer as not only inconvenient, but discriminatory. See Report of Investigation

at 146 (describing a conversation between Lewis and Woodberry about his transfer without any

reference to discrimination). Absent knowledge of Woodberry’s protected conduct, Lewis could




5
   When the Agency proffered that the “information contained in the audits is accurate,” Def.’s
Statement of Facts ¶ 30, Woodberry responded that he “performed objectively better than other
similarly situated Treatment Specialists,” Pl.’s Statement of Facts ¶ 30. Because that response
does not address the audits’ accuracy, the Court treats their accuracy as conceded.

                                                11
not possibly have retaliated for it. See Holcomb, 433 F.3d at 903 (citing Mitchell v.

Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985)).

       Finally, although Woodberry attempts to show retaliation through circumstantial

evidence, see Pl.’s Mem. at 25–26, he does not succeed. First, Woodberry notes that he received

stronger performance reviews in prior years. See id. at 25. But he does not dispute that he “had

a completely new set of responsibilities” than in those years, Report of Investigation at 147–48,

which makes historical comparisons unhelpful. Second, Woodberry alleges that Lewis

undermined him by increasing his “workload by forty-five cases in 2013,” which was “four

times the workload increase” of his Caucasian colleague, Barno. See Pl.’s Mem. at 25 (citation

omitted). But by Woodberry’s own account, Lewis increased his workload in 2013, long before

he engaged in his protected conduct. Moreover, Woodberry and Barno had roughly the same

number of total cases: 118 and 107, respectively. See Report of Investigation at 101. Finally,

Woodberry argues that he “performed objectively better than Mr. Barno,” who received a

stronger performance review, “based on the seventy percent (70%) program completion rate of

his clients as compared to the fourteen percent (14%) program completion rate of Mr. Barno’s

clients.” See Pl.’s Mem. at 25 (citation omitted). But program completion rate is only one factor

in Agency performance reviews. See Report of Investigation at 59–63. And this case does not

concern the design of those reviews as a general matter, but only whether Woodberry’s 2014

performance review constituted unlawful retaliation. See Fischbach v. D.C. Dep’t of

Corrections, 86 F.3d 1180, 1183 (D.C.Cir.1996) (noting that courts review not “the correctness

or desirability of the reasons offered [for an employment action] but whether the employer

honestly believes in the reasons it offers”). Woodberry’s program completion rate has nothing to




                                                12
do with that latter question. Thus, Woodberry lacks any “positive evidence” the reasoning in his

performance review was a mere pretext for retaliation. Iyoha, 927 F.3d at 574. 6

       For the reasons above, the Court concludes that “there is no genuine dispute as to any

material fact” and that the Agency is “entitled to judgment [on this issue] as a matter of law.”

Fed. R. Civ. P. 56(a). The Court will accordingly grant summary judgment to the Agency on

Woodberry’s retaliation claim.

       B.      The Hostile Work Environment Claim

       Summary judgment is also appropriate on Woodberry’s hostile work environment claim.

To prevail on that claim, Woodberry must show that Agency officials “subjected him to

‘discriminatory intimidation, ridicule, and insult’ that is ‘sufficiently severe or pervasive to alter

the conditions of [his] employment and create an abusive working environment.’” Baloch v.

Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (quoting Harris v. Forklift Sys., Inc., 510

U.S. 17, 21 (1993)). Because Title VII is not a “general civility code,” the officials’ conduct

“must be [so] extreme [as] to amount to a change in the terms and conditions of employment,”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation marks omitted). In

addition, Woodberry “must establish that [their] allegedly harassing conduct . . . was based on a

protected characteristic,” or that there is “some linkage between the hostile behavior and [his]

membership in a protected class.” Byrd v. Vilsack, 931 F. Supp. 2d 27, 45 (D.D.C. 2013)

(Wilkins, J.) (citing Davis v. Coastal Int’l Sec., Inc., 275 F.3d 1119, 1123 (D.C. Cir. 2002), and

Motley–Ivey v. District of Columbia, 923 F. Supp. 2d 222, 233 (D.D.C. Feb. 14, 2013)). Absent

that requirement, “the federal courts [would] become a court of personnel appeals.” Bryant v.


6
 Given this conclusion, the Court need not address whether Woodberry exhausted his retaliation
claim below. See Fort Bend Cty., Tex. v. Davis, 139 S. Ct. 1843, 1850–51 (2019) (holding that
Title VII’s charge-filing requirement is not jurisdictional).

                                                  13
Brownlee, 265 F. Supp. 2d 52, 63 (D.D.C. 2003) (quoting Alfano v. Costello, 294 F.3d 365, 377

(2d Cir. 2002)).

       In this action, Woodberry rests his hostile work environment claim on the following

incidents: (1) his Letter of Caution, (2) his transfer to the South Capitol Street location, (3) his

inability to attend an important doctor’s appointment in March 2014; (4) Lewis’ use of profanity

in September 2013; (5) Lewis’ stories about her relationships; and (6) Felder and Moore’s

questions about Woodberry’s leave. See Am. Compl. ¶ 37; see also Mem. Op. of June 5, 2020,

at 11–12 (summarizing Woodberry’s allegations). This Court held at the motion to dismiss stage

that Woodberry’s allegations were “sufficiently abusive—both subjectively and objectively—to

support a hostile work environment claim.” Mem. Op. of June 5, 2020, at 13. The Court also

noted, however, that Woodberry will soon need “record evidence” to prove that “discrimination

based on his race, color, or sex was a motivating factor for the abuse.” Id.

       Woodberry has failed to produce any evidence that the above incidents reflected unlawful

discrimination based on race. See Byrd, 931 F. Supp. 2d at 45. Of those six incidents, only the

transfer to South Capitol Street has a bona fide connection to race. The Agency admits that

Felder wanted a “strong African American Male presence” at its South Capitol Street location.

Def.’s Statement of Facts ¶ 19. But Felder’s assessment of that location’s needs does not support

the inference that he discriminated against Woodberry in other respects—let alone in issuing the

Letter of Caution, conducting the March 2014 meeting, or conversing with Castle. Similarly,

Woodberry lacks any record evidence that could connect Felder’s reason for transferring him to

Lewis’ reasons for using profanity or telling him about her relationships. Indeed, Woodberry

admitted in his deposition that he did not believe Lewis to have discriminated based on race,

only gender. See Pl.’s Dep. at 45. He also admitted that he did not believe Moore’s conduct to



                                                  14
be “discriminatory.” Pl.’s Dep. at 56. This absence of evidence is fatal to Woodberry’s claim

because his transfer, standing alone, is not enough to create a hostile work environment. See

Baloch, 550 F.3d at 1201 (requiring “severe or pervasive” conduct); see also Forklift Sys., 510

U.S. at 23 (noting that the existence of a hostile work environment depends in part on “the

frequency of the discriminatory conduct”).

       Nor has Woodberry produced any evidence that the above incidents reflected unlawful

discrimination based on sex. Woodberry testified that that Lewis’ bias against men was evident

when both he and Blackwell left the March 10, 2014 meeting, but only he received a written

reprimand. See Pl.’s Dep. at 47–48. Yet although Blackwell did not receive a Letter of Caution,

see Report of Investigation at 67, she was not similarly-situated to Woodberry because she was

“[his] intern” at the time, Def.’s Statement of Facts ¶ 9. See Burley v. Nat’l Passenger Rail

Corp., 801 F.3d 290, 301 (D.C. Cir. 2015) (explaining that plaintiffs and proper comparators

must have “similar[ ]” “jobs and job duties”). Woodberry also provides no evidence that Felder

discriminated based on sex in issuing the Letter of Caution, conducting the March 2014 meeting,

or conversing with Castle.

       Woodberry has also failed to present circumstantial evidence of discrimination. See Pl.’s

Mem. at 13–17. The Court has already addressed the argument that Lewis unfairly increased his

workload, see id. at 14. See supra (noting that Woodberry and Barno had similar total

workloads). The record lacks evidence that Lewis “did not use profanities toward other

employees” or tell other employees about her “personal issues.” Pl.’s Mem. at 14 (citing Pl.’s

Dep. at 62–71 for that proposition); see Pl.’s Dep. at 62–71 (not addressing that proposition).

Finally, although Woodberry argues that it was inappropriate for Lewis and Felder to keep him

from his doctor’s appointment and issue a Letter of Caution, see Pl.’s Mem. at 15–17, he does



                                                15
not show that any similarly-situated co-worker was treated differently in similar circumstances.

His briefing contains no other attempt at circumstantial evidence.

       Woodberry’s remaining argument misunderstands the legal standard for summary

judgment. He writes, “all that is required of Plaintiff’s amended complaint at this stage is that it

provide enough factual capacity to show a plausible entitlement to relief; that is, that it contain

“enough facts to [nudge] a claim to relief . . . across the line from conceivable to plausible.”

Pl.’s Mem. at 16 (quoting Winston v. Clough, 712 F. Supp. 2d 1, 13 (D.D.C. 2010) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))). That is the standard for surviving a motion

to dismiss, at which stage courts “assum[e] that all the allegations in the complaint are true (even

if doubtful in fact).” Twombly, 550 U.S. at 555. It does not apply at the summary judgment

stage, which turns in part on whether the record contains a “genuine dispute as to any material

fact.” Fed. R. Civ. P. 56(a). Accordingly, contrary to Woodberry’s repeated suggestions, see

Pl.’s Mem. at 14–17, the Court will not treat unsupported allegations in his complaint as fact. 7

       For the reasons above, no reasonable jury could find that the Agency subjected

Woodberry to a hostile work environment based on race, color, or sex. The Court will thus grant

the Agency’s motion for summary judgment on this issue.




7
 As above, because summary judgment is appropriate on the merits of this claim, the Court will
not address whether Woodberry exhausted the claim below. See Davis, 139 S. Ct. at 1850–51.

                                                 16
                                     CONCLUSION

       The defendant’s Motion for Summary Judgment is granted. A separate order consistent

with this decision accompanies this memorandum opinion.




                                                          ________________________
                                                          DABNEY L. FRIEDRICH
                                                          United States District Judge
January 28, 2022




                                            17